DETAILED ACTION
This is a response to Application # 16/776,167 filed on January 29, 2020 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 8, and 15:
The prior art discloses each of the individual elements of the claim separately.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 8, and 15 are allowable.

Claims 2-7, 9-14, and 16-20:
	The claims are dependent upon Claims 1, 8, or 15, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Vogel et al., US Publication 2013/0024184, System and method for determining a line of best fit within ranked tri-grams.
Wang et al., US Publication 2013/0325436, System and method for ranking tri-grams.
Carus et al., US Publication 2016/0350283, System and method for tokenizing text.
Perkins et al., US Publication 2016/0357851, System and method for tokenizing text.
Gallé, US Publication 2017/0161254, System and method for randomizing n-grams.
Piccus et al., US Publication 2018/0047080, System and method randomizing n-grams.
Li et al., US Publication 2018/0060301, System and method for tokenizing sentences into n-grams.
Leidner et al., US Publication 2018/0329883, System and method for ranking and validating n-grams.
Maitra et al., US Publication 2018/0341871, System and method for ranking and validating n-grams.
Burton et al., US Publication 2019/0026106, System and method for ranking and validating n-grams.
He et al., US Publication 2019/0156210, System and method for ranking and validating n-grams.
Garcia et al., US Publication 2019/0295544, System and method tokenizing text into n-grams.
Liu et al., US Publication 2019/0325081, System and method for ranking and validating n-grams.
Aharonov et al., US Publication 2020/0065716, System and method for tokenizing text content. 
Janapareddy et al., US Publication 2020/0065770, System and method for validating n-grams.
Lagi et al., US Publication 2020/0065857, System and method for tokenizing sentences and ranking n-grams.
Leddy et al., US Publication 2020/0067861, System and method for validating tokenized text.
Doyle et al., US Publication 2020/0126533, System and method for ranking and validating n-grams.
Shah et al., US Publication 2020/0167604, System and method for randomizing n-grams.
Prabhavalker et al., US Publication 2020/0357387, System and method for randomly selecting n-grams.
Prabhavalkar et al., US Publication 2020/0402501, System and method for randomizing n-grams.
Chaudhari et al., US Publication 2021/0012145, System and method for validating and ranking n-grams.
Srinivasaraghaven et al., US Publication 2021/0073302, System and method for validating and tokenizing text.
Liu et al., US Publication 2021/0120206, System and method for generating text using ranked tokens. 
Bellegarda, US Publication 2021/0149996, System and method for predicting words using ranked tokens.
Choudhary et al., US Publication 2021/0224306, System and method for using tokens and n-grams to summarize text.
Wolfel, US Patent 7,499,858, System and method for ranking n-grams.
Dubiner, US Patent 8,175,864, System and method for randomizing ranked collections of n-grams.
Conner et al., US Patent 10,847,140, System and method for ranking n-grams to remove non-unique sentence tokens.
Shenoy, US Patent 10,896,295, System and method for validating and tokenizing text.
Challa et al., US Patent 10,978,056, System and method for classifying n-grams using a ranking and validation system.
Violos et al., Text Classification Using the N-Gram Graph Representation Model Over High Frequency Data Streams; September 11, 2018; Frontiers in Applied Mathematics and Statistics; Volume 4; Frontiers; Pages 1-19.
Zhang et al.; Distributed Language Modelling for N-best List Re-ranking; July 2006; Proceedings of the 2006 Conference on Empirical Methods in Natural Language Processing (EMNLP 2006); Association for Computational Linguistics; Pages 216-223.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176